      Case 2:14-cr-00113-MCE-DB Document 80 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:14-cr-0113 MCE DB P
12                       Respondent,
13           v.                                         ORDER
14    MIGUEL SOTELO,
15                       Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. Recently, Movant filed a motion seeking the

19   appointment of a Spanish interpreter at any hearings before this Court. Since there are no hearings

20   planned or anticipated, this motion will be denied without prejudice.

21          Movant also moves for the appointment of counsel “due to the complicity of [this] case.”

22   There currently exists no absolute right to appointment of counsel in habeas proceedings. See

23   Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes

24   the appointment of counsel at any stage of the case “if the interests of justice so require.” See

25   Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does not find that the

26   interests of justice would be served by the appointment of counsel at the present time.

27   ////

28   ////
                                                        1
      Case 2:14-cr-00113-MCE-DB Document 80 Filed 01/06/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that petitioner’s December 26, 2020, request for

 2   a Spanish interpreter and for the appointment of counsel (ECF No. 79) is denied without

 3   prejudice to a renewal of the motion at a later stage of the proceedings.

 4   Dated: January 5, 2021

 5

 6

 7

 8
     /DLB7;
     DB/Inbox/Routine/sote0113.interp+mac
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
